IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 66 WM 2014
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
RACHEL ANN KOZLOFF,           :
                              :
              Petitioner      :


                                         ORDER



PER CURIAM

       AND NOW, this 6th day of November, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED WITHOUT PREJUDICE to

Petitioner to seek relief under the Post Conviction Relief Act.